Filed 7/28/21 Conservatorship of Elizabeth R. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 Conservatorship of the Person of                                    B304601
 ELIZABETH R.


 PATSY LYNN R.-VALINE et al.
                                                                     (Los Angeles County
           Petitioners and Appellants,                               Super. Ct. No. 17AVPB00415)

           v.

 LINDA ATKINSON,

           Conservator and Respondent,

 ELIZABETH R.,

           Conservatee and Respondent.


     APPEAL from orders of the Superior Court of Los Angeles
County, Randolph A. Rogers, Judge. Affirmed.
      MacCarley & Rosen, Mark MacCarley, Lisa MacCarley;
Law Office of Ann C. Schneider and Ann C. Schneider for
Petitioners and Appellants.
      Greenspoon Marder, Matthew D. Kanin; Law Offices of
Nancy Reinhardt and Nancy Reinhardt for Conservator and
Respondent.
      Gerald J. Miller for Conservatee and Respondent.
                 ____________________________
      Appellants Patsy Lynn R.-Valine and LaVerne Rae R.
appeal from an order after trial appointing respondent Linda
Atkinson, a professional fiduciary, as conservator of the person
and estate of their mother, respondent Elizabeth “Betty” R.1
Appellants argued below that they, not Atkinson, should be
placed in charge of their mother’s affairs.
      Appellants raise three contentions on appeal: (1) the
probate court was biased against them; (2) Atkinson and a
probate investigator failed to comply with requirements of the
Probate Code; and (3) the probate court erroneously admitted
documents containing hearsay, including the probate
investigator’s reports.
      Appellants forfeited their first and second contentions by
not raising them below, and those contentions also fail on the
merits. As for their third contention, most of the challenged
documents were not in fact admitted at trial, contrary to
appellants’ assertion. Although it appears the probate
investigator’s reports were admitted at trial, appellants fail to
show any prejudice from their admission.


      1 Because Betty, Patsy, and LaVerne share a last name,
we refer to them by their first names. No disrespect is intended.




                                    2
      Accordingly, we affirm.

                  FACTUAL BACKGROUND
       The challenges on appeal are directed at the probate court’s
conduct of the proceedings as opposed to the merits of the
underlying dispute among the parties. We, however, provide
some background information for context.
       The instant proceedings commenced in November 2017. At
the time, Betty was 81 years old, and suffered from dementia and
cognitive impairment.
       Betty was married to David Nelson, who was also in his
80’s. They had met in the late 1990’s and married in 2003, when
Betty was approximately 67 years old. They divorced three or
four years later—according to Nelson, they did so for income tax
liability purposes. Their relationship did not otherwise change,
and they continued to live together as if they were still husband
and wife.
       LaVerne and Patsy are Betty’s daughters from a previous
marriage.
       Betty and Nelson remarried on September 19, 2017.
According to Nelson, they were motivated to do so following a
meeting a few days earlier with LaVerne at which LaVerne
announced that she was taking Betty to live with her, a
proposition to which both Betty and Nelson objected.2 LaVerne




      2 At trial, LaVerne testified she “brought up . . . possibly
having [Betty] live with us” out of concern for Betty falling and
Nelson being unable to pick her up. Betty’s counsel then
confronted LaVerne with her earlier declaration stating she told
Nelson, in front of Betty, “that due to my mother’s failing health



                                    3
and Patsy’s position was that Nelson manipulated an infirm
Betty into remarrying him so he could access her financial assets.

                  PROCEDURAL HISTORY
       The procedural history of this case is extensive. A brief
summary of key points suffices for purposes of this appeal.
Additional procedural history is summarized in the applicable
parts of the Discussion, post.
       On November 28, 2017, Sydney Bailey, Nelson’s daughter
from a previous marriage, filed a petition to be appointed Betty’s
conservator. Bailey averred that Betty did not want LaVerne to
remove her from her home and Nelson. Bailey further averred
that LaVerne and Patsy had misappropriated Betty’s money and
property without her consent, and that LaVerne’s husband had
“forcibly entered Betty’s home, under the guise of performing a
welfare check,” and had taken “all of Betty’s financial records,
credit cards, a check book, social security card, and cash.”
Included with the petition was a writing signed by Betty
consenting to a conservatorship and nominating Bailey as
conservator.
       LaVerne and Patsy filed an objection to Bailey’s petition.
They contended that Nelson was manipulating Betty against
them, and had taken advantage of her incapacity in order to
marry her, thus overriding LaVerne’s power of attorney and
giving Nelson access to Betty’s financial assets. LaVerne and
Patsy also filed their own petition for appointment as Betty’s
conservators, to which Bailey filed an objection.



and his age, that we were going to take my mother to our home to
care for her. And that he was welcome to see her any time.”




                                    4
      On May 24, 2018, the probate court appointed professional
fiduciary Atkinson as Betty’s temporary conservator. On
August 1, 2018, Atkinson petitioned to be appointed Betty’s full,
non-temporary conservator. The petition averred that Atkinson
was aware of LaVerne’s “threats” to remove Betty from her home,
and that Betty and Bailey believed LaVerne and Patsy had
misappropriated Betty’s financial assets.
      Atkinson’s petition attached a signed writing from Betty
consenting to the conservatorship and nominating Atkinson as
conservator, with Bailey as her second choice. Nelson also
provided a signed writing nominating Atkinson as conservator,
with Bailey as a second choice.
      LaVerne and Patsy filed an objection to Atkinson’s petition,
contending that Atkinson believed unreliable gossip from Nelson
and Bailey, and that Betty was not competent to consent to the
appointment of a conservator.
      Trial on the competing petitions took place between May 20
and May 31, 2019, with six days of witness testimony.3 Betty
herself testified. Asked if she understood what a conservator
was, Betty stated, “It’s someone that will take care of your money
and everything.” She identified Atkinson as her current
conservator, and said, “She’s great.” Asked if she would prefer
LaVerne to be her conservator, she said, “No.” She testified she


      3  Although not relevant to this appeal, in LaVerne’s trial
brief and closing argument she appears to have changed her
position, arguing that the probate court should deny LaVerne’s
petition for conservatorship without prejudice and instead
reinstate LaVerne’s power of attorney. She continued to argue
that Bailey’s and Atkinson’s petitions should be denied with
prejudice.




                                    5
“wouldn’t like it at all” if the court allowed her daughters to take
her out of her home.4
      Following posttrial briefing, the probate court issued a
proposed order and statement of decision appointing Atkinson as
Betty’s conservator. LaVerne and Patsy filed a request for a
supplemental statement on specific controverted issues, and
requested the trial be reopened for submission of additional
evidence. LaVerne and Patsy contended the probate court had
relied on hearsay in favor of live testimony, there was insufficient
evidence on a particular issue not relevant to this appeal, and
that Nelson’s testimony was not credible.
       The probate court denied the request to reopen trial and
stood by its ruling in favor of Atkinson, making some revisions to
the statement of decision to reflect “the Court’s observations
during the hearing.”5 In the final statement of decision, the
probate court found that Betty was competent to remarry Nelson
and the marriage was not the result of undue influence; that
Betty was competent to consent to a conservatorship and to
express a preference for Atkinson as her conservator; and that
even if Betty were not competent to consent, a conservatorship
was appropriate.


      4  In her closing argument, LaVerne contended that Nelson
had “brainwash[ed]” Betty into believing her daughters had
stolen from her, as evidenced by the fact that Betty in her
testimony was unable to offer specifics about the purported
thefts. For this reason, LaVerne further argued that Betty’s
“statements regarding her affinity for Linda Atkinson should be
disregarded.”
      5The record does not contain a transcript of the hearing on
LaVerne and Patsy’s request for a supplemental statement.




                                    6
      The court stated, “The evidence clearly and convincingly
establishes that the real reason this conflict arose was because
LaVerne was so concerned that her inheritance was going to be
exhausted by Betty’s largesse with David that LaVerne decided
to exploit the fact that Betty and David were technically no
longer married to take the balance of Betty’s assets and income
while she could . . . and, in the process, remove Betty from the
home she shared with David. The evidence unequivocally shows
that LaVerne was motivated by her own self-interests, and not by
the best interests of Betty, in direct violation of the fiduciary
duties owed by her to Betty under the Durable Power of Attorney
and as Successor Trustee under the [R.] Family Trust.”
      LaVerne and Patsy timely appealed. Atkinson and Betty
both filed respondent’s briefs arguing for affirmance.

                         DISCUSSION

A.    The Claim of Judicial Bias is Forfeited and Also Fails
      on the Merits
      Appellants do not contend the probate court’s ruling was
unsupported by evidence in the record. Rather, they contend that
the probate court was biased against them, “most particularly
Laverne,” “and women in general.” Appellants further contend
the probate court was biased “against adult children of a parent
who remarries.” As a result, appellants argue the probate court
“had made up its mind before the presentation of evidence had
concluded,” thus violating their due process right to an impartial
decisionmaker.
      “ ‘Bias is defined as a mental predeliction or prejudice; a
leaning of the mind; “a predisposition to decide a cause or an
issue in a certain way, which does not leave the mind perfectly




                                   7
open to conviction.” ’ [Citation.]” (Baxter v. Bock (2016)
247 Cal.App.4th 775, 791.)
       Bias claims can be forfeited if raised only for the first time
on appeal.6 In the words of our Supreme Court: “A [party] may
not go to trial before a judge, betting on a favorable result and
failing to raise objections of bias, and then argue on appeal that
the judge was biased.” (People v. Johnson (2018) 6 Cal.5th 541,
592.) Indeed, a party’s “willingness to let the entire trial pass
without articulating an appropriate [bias] objection ‘strongly
suggests’ [the] claim is without merit.” (Ibid.) Thus, our
Supreme Court rejected a claim of bias based on a “ ‘grab bag’ of
the [trial] court’s rulings” when the defendant “never objected to
the vast majority of these rulings—and not once on the ground of
bias—nor did he ever move to disqualify the court on the ground
of bias.” (Ibid.)
       Johnson stands for the proposition that a party must take
steps in the trial court to address bias in order to preserve the
issue for appeal, whether by making appropriate objections or
moving to disqualify the judge. We need not decide what steps
would have been appropriate in the instant case, because the
record indicates appellants took no steps. We have reviewed the
portions of the reporter’s transcript and statement of decision
cited by appellants, and there is no indication appellants objected
at all to the purportedly problematic statements by the trial
court, on the basis of bias or otherwise. Nor did appellants seek
to disqualify the judge. The closest they came to raising the issue
of bias was in their request for a supplemental statement of


      6  At our request, the parties submitted supplemental
briefing on the issue of forfeiture.




                                     8
decision, which, according to their appellate briefing, they filed
“to address the judge’s implausible conclusions as a result of his
gender bias.” In that filing, they stated, “Since the Court clearly
gives deference to declarations by men who don’t testify over the
live testimony of women, [should the court grant LaVerne and
Patsy’s request to reopen the trial,] the Court will also be
provided with several more declarations by men who won’t
testify.” Needless to say, this remark does not constitute a proper
objection, nor can it be construed as an effort to disqualify the
judge.
       Appellants argue they are excused from forfeiture because
any action taken below would have been futile or would have not
cured the bias. Assuming arguendo the forfeiture is excusable,
appellants’ challenge nonetheless fails on the merits. “Absent a
financial interest, adjudicators are presumed impartial.”
(Today’s Fresh Start, Inc. v. Los Angeles County Office of
Education (2013) 57 Cal.4th 197, 219.) The burden to show
nonfinancial bias is high: “Potential bias and prejudice must
clearly be established [citation] and statutes authorizing
disqualification of a judge on grounds of bias must be applied
with restraint.” (Roitz v. Coldwell Banker Residential Brokerage
Co. (1998) 62 Cal.App.4th 716, 724 (Roitz).)
       A judge is not biased merely because he or she indicates an
inclination for or against a party after receiving evidence or
argument. (People v. Perez (2018) 4 Cal.5th 421, 441 (Perez)
[judge may not be disqualified for “express[ing] an adverse
impression of a party that was ‘based upon actual observance of
the witnesses and the evidence given during the trial of an
action.’ [Citations.] ”].) This principle is codified in the Code of
Civil Procedure, which provides that “[i]t shall not be grounds for




                                    9
disqualification that the judge . . . has in any capacity expressed
a view on a legal or factual issue presented in the proceedings,”
subject to exceptions not applicable here. (Code Civ. Proc.,
§ 170.2, subd. (b).) Further, “[n]either strained relations between
a judge and an attorney for a party nor ‘[e]xpressions of opinion
uttered by a judge, in what he conceived to be a discharge of his
official duties, are . . . evidence of bias or prejudice. [Citation.]’
[Citation.]” (Roitz, supra, 62 Cal.App.4th at p. 724.)
       Appellants contend the probate court demonstrated bias
towards them when it criticized comments by appellants’ trial
counsel as, for example, “misleading” or “deceptive.” They also
argue the trial court was harsh with appellants themselves, for
example commenting in the statement of decision that appellants’
“hypocrisy is palpable” for objecting to Atkinson’s petition when
they themselves were seeking a conservatorship.
       Appellants further argue that comments by the probate
court indicated it had made up its mind before all the evidence
had been presented. They emphasize in particular the court’s
comments as to why evidence of appellants’ relationship with
Betty prior to LaVerne announcing her intent to take Betty to
live with her were not informative on the issues before the court.
The court made the comments before Nelson had completed his
testimony, and before LaVerne or her husband had testified. The
court stated, “[I]t doesn’t really matter how extraordinary their
relationship was before September. . . . We’re dealing with what
happened.” The court then stated it was not “surprised by the
sequences of events” because “[w]e see this sort of thing with
some regularity. I mean, it is a second marriage. I’m sure that
LaVerne, in particular, feels like Betty’s assets were the product
of her father and her mother’s marriage, basically.” The court




                                    10
noted that LaVerne was a trustee of a “separate trust” and had
power of attorney “if Betty became incompetent, and it is not
unusual under those circumstances to see someone in LaVerne’s
position move to protect their interests. And that’s what it looks
like happened that she moved to protect her interests and here
we are.”
       As an initial matter, apart from the fact that appellants
and their counsel were all women, appellants identify nothing to
indicate the probate court’s comments or attitude towards them
were motivated by gender bias. We note the probate court ruled
in favor of several women, including Atkinson and Betty herself,
and that Atkinson’s counsel also was a woman. The probate
court’s comment that it is not unusual for children from a first
marriage to move to protect their interests when a parent
remarries was merely a comment based on the probate court’s
experience, not an indication of bias against children of first
marriages.
       Assuming the court’s comments during trial and the
statement of decision took a dim view of appellants’ conduct and
motives, this was central to an issue the probate court had before
it, namely, whether Atkinson or appellants would be the better
conservator for Betty. The fact that the probate court decided
that issue against appellants, in so doing “express[ing] an
adverse impression of a party . . . ‘based upon actual observance
of the witnesses and the evidence given during the trial of an
action[,]’ [citations]” (Perez, supra, 4 Cal.5th at p. 441), does not
equate to bias against appellants or anyone else.
       The probate court’s comments cited by appellants also fail
to establish that the court had made up its mind before receiving
all the evidence. In a bench trial, it is both appropriate and




                                    11
useful for a court to indicate what information it believes is
important and what information is cumulative or irrelevant, to
better guide the parties in the presentation of their evidence.
This often involves the court stating its tentative view of the case
up to that point. In doing so, the court merely is “express[ing] a
view on a legal or factual issue presented in the proceeding . . . .”
(Code Civ. Proc., § 170.2, subd. (b).)

B.    The Claims That Atkinson and the Probate
      Investigator Did Not Satisfy Statutory Requirements
      Are Forfeited and Also Fail on the Merits
       Appellants contend that Atkinson’s petition for
conservatorship and the probate investigator’s reports did not
comply with requirements of the Probate Code. Appellants
forfeited these arguments for failing to raise them below. They
also lack merit.
       Under Probate Code7 section 1821, a petition to establish a
conservatorship “shall include a brief statement of facts”
addressing specific categories of information, including
“[a]lternatives to conservatorship” and “[t]he inability of the
proposed conservatee . . . to resist fraud or undue influence.”
(§ 1821, subds. (a)(3), (5).) Appellants contend Atkinson’s petition
did not include this information.
       Under section 1826, a probate investigator shall interview,
inter alia, “[t]he proposed conservatee’s . . . relatives within the
first degree,” and “[t]o the greatest extent practical and taking
into account the proposed conservatee’s wishes, the proposed
conservatee’s relatives within the second degree . . . , neighbors,


      7   Unspecified statutory citations are to the Probate Code.




                                    12
and, if known, close friends.” (§ 1826, subds. (a)(1)(C), (D).) The
investigator shall also refer to the information submitted with
the conservatorship petition and “consider the facts” relating to
the categories of information required by section 1821, including
the proposed conservatee’s ability to resist undue influence.
(§ 1826, subd. (a)(4)(A).) Appellants contend that the probate
investigator never interviewed appellants or Betty’s close friends.
       We shall assume arguendo that that appellants, as opposed
to Betty herself, have standing to challenge those purported
deficiencies. Even so, appellants’ arguments fail. In our request
for supplemental briefing, we asked appellants to identify where
in the record they objected either to Atkinson’s petition or the
probate investigator’s reports for failure to comply with sections
1821 and 1826. In response, appellants concede they did “[n]ot
directly” raise those contentions. Rather, they contend they
argued that the allegations raised in their own petition were not
being properly investigated. They do not, however, provide
citations to the record evidencing this contention. “ ‘We are not
required to search the record to ascertain whether it contains
support for [appellant’s] contentions.’ [Citation.]” (Inyo
Citizens for Better Planning v. Inyo County Bd. of Supervisors
(2009) 180 Cal.App.4th 1, 14.)
       In the absence of any semblance of objection below, the
probate court had no opportunity to address any purported
deficiencies in Atkinson’s and the probate investigator’s filings
before ruling. It would be unfair to reverse the probate court for
purported procedural errors that it could have addressed had




                                   13
appellants brought them to the court’s attention. We thus
consider these arguments forfeited.8
       Appellants’ arguments also fail on the merits. Section
1826, concerning the contents of the probate investigator’s report,
by its terms “does not apply to . . . a proposed conservatee who
has nominated his or her own conservator, if he or she attends
the hearing.” (§ 1826, subd. (d).) Here, Betty both nominated
Atkinson as her conservator and attended the hearing. Section
1826 is unavailing to appellants.
       As for appellants’ arguments under section 1821, we note
that Atkinson’s petition expressly indicated that Betty was
unable to resist fraud or undue influence, and supported that
statement with factual assertions regarding LaVerne’s “threats”
to remove Betty from Nelson, and LaVerne’s and Patsy’s efforts
to take money and property from Betty. Appellants’ objection on
appeal is not that Atkinson’s petition failed to address undue
influence at all, but that it did not address appellants’ particular
contention that Nelson was the one unduly influencing Betty.
Appellants identify no authority that a party petitioning for a
conservatorship must consider or address an opposing party’s

      8 Appellants argue they did not know the probate
investigator’s reports were admitted into evidence until the
probate court issued its statement of decision, and therefore had
no opportunity to object to the reports’ purported procedural
deficiencies. This is inaccurate. The probate court quoted the
probate investigator’s reports in its proposed statement of
decision, and appellants had the opportunity to object at that
time. Indeed, appellants availed themselves of that opportunity
and raised a hearsay objection to the probate investigator’s
reports. They did not, however, object that the reports were
defective under section 1826.




                                    14
contentions in the petition. Atkinson’s petition set forth her
concern that Betty was at risk of undue influence from her
daughters, and thus satisfied that requirement of section 1821.
      As far as we can determine, Atkinson’s petition did not
address alternatives to conservatorship. Appellants cite no
authority, however, that this deficiency mandates reversal of the
probate court, and reversal on that ground would make little
sense given that Betty herself consented to the conservatorship,
both in writing and at trial.
      These purported omissions in Atkinson’s petition and the
probate investigator’s reports also were harmless. Although it is
not entirely clear from appellants’ briefing, it appears they
contend the purported errors deprived the probate court of
information it needed when considering whether to appoint a
conservator and, if so, whom to appoint. Appellants further
contend that because the probate investigator failed to interview
them or examine their claims that Nelson was unduly influencing
Betty, the investigator’s reports were inappropriately one-sided.
      Yet appellants had six days of trial in which they presented
their own testimony and the testimony of other witnesses of their
choosing. They had ample opportunity to present their own
version of events and fill in any gaps left by Atkinson’s petition
and the probate investigator’s reports, as did Betty herself, who
appeared at trial and was represented by her own counsel.
Under these circumstances, any such gaps were harmless error.
Although appellants disagree with the trial court’s conclusions as
to the weight and credibility of particular evidence, they do not
identify any evidence the probate court barred them or Betty
from introducing. We therefore reject appellant’s position that
the probate court was lacking in information merely because that




                                  15
information did not appear in Atkinson’s petition or the probate
investigator’s reports.

C.    Appellants’ Evidentiary Challenges Are Without
      Merit
       Appellants contend the probate court improperly relied on
reports provided by Betty’s court-appointed counsel, declarations
submitted by Nelson and Bailey, and the probate investigator’s
reports. The legal basis of appellants’ objection to Betty’s
counsel’s reports is not entirely clear, but they claim those
reports are unfair and unreliable. As for the declarations of
Nelson and Bailey and the probate investigator’s reports,
appellants argue they contain inadmissible hearsay. Appellants
raised these objections below, thus properly preserving the issues
for appeal.
       As we discuss, the probate investigator’s reports are
differently situated than the Nelson and Bailey declarations and
the reports of Betty’s counsel, and thus we address the two
groups of documents separately, beginning with the latter.

      1.    The probate court did not rely on declarations
            and reports by Nelson, Bailey, and Betty’s
            attorney in rendering its decision
      Appellants’ challenges to Betty’s counsel’s reports and
Nelson’s and Bailey’s declarations are easily rejected because the
statement of decision makes clear the probate court did not rely
on those documents in rendering its decision.




                                   16
       The statement of decision quoted or paraphrased
documents submitted by Betty’s counsel, Nelson, and Bailey,9 as
well as many other documents in this case, in a section entitled
“Procedural History” (boldface & some capitalization omitted). At
the outset of that section, the probate court wrote, “The following
Procedural History, taken from the pleadings of record, is
provided solely to frame the issues presented to the Court for
determination. Unless expressly noted otherwise, the Court does
not rely upon any of the pleadings of record for the truth of any
matter asserted, even where the Court quotes from the pleading
and the pleading is a declaration or is otherwise executed under
penalty of perjury.”
       Later in the statement of decision, the probate court
responded directly to the hearsay and other objections raised by
appellants to the court’s initial proposed statement of decision,
stating that, “although the Court had taken judicial notice of and
quoted liberally from the pleadings of record in order to frame the
issues before the Court, its ruling was in fact predicated solely
upon competent evidence admitted at trial.” The statement of
decision then devoted 47 pages to excerpting relevant portions of
the trial transcript on which it based its ruling, none of which
concerned the challenged declarations or attorney reports.
       In short, the probate court made clear that its decision was
based solely on evidence admitted at trial, and not the pleadings,
declarations, and other filings quoted or paraphrased in the
procedural history section of the statement of decision.

      9  The statement of decision did not quote or paraphrase
Bailey’s declaration, although it noted the declaration was filed.
It did, however, quote from Bailey’s objections to appellants’
conservatorship petition.




                                   17
Appellants cite to nothing in the record indicating that Nelson’s
and Bailey’s declarations or the reports of Betty’s attorney were
admitted at trial.10 Those documents do not appear in the trial
exhibit list. We therefore conclude that the probate court neither
admitted those documents into evidence nor relied on them in
rendering its decision. Thus, assuming arguendo those
documents were inadmissible for the reasons stated by
appellants, their challenge nonetheless fails.

      2.    Appellants fail to show prejudice from the
            admission of the probate investigator’s reports
      Whereas the record is clear that the probate court did not
admit into evidence or rely upon Nelson’s and Bailey’s
declarations or Betty’s counsel’s reports, it appears the probate
investigator’s reports were admitted. As noted, the three
investigator reports are listed on the trial exhibit list as exhibits
403–405. The statement of decision also noted that the first
report was admitted at trial as exhibit 403. Thus, given these
references in the statement of decision, in which the probate
court stated it based its decision on “competent evidence




      10  In their appellate briefing, appellants state that Betty’s
attorney’s reports were admitted as trial exhibits numbered 403-
405. This is incorrect. As the trial transcript and the exhibit list
make clear, exhibits 403–405 were the probate investigator’s
reports, not the reports of Betty’s attorney. Indeed, appellants
acknowledge this elsewhere in their briefing. Despite this,
appellants repeatedly contend, without support from the record,
that the probate court relied on Betty’s attorney’s reports.




                                     18
admitted at trial,” it is conceivable the court considered the
investigator’s reports when rendering its decision.11
        Assuming arguendo this was error, an issue we do not
decide, appellants have failed to show any prejudice. (Grappo v.
McMills (2017) 11 Cal.App.5th 996, 1006 [appellant has burden
to demonstrate both error and “ ‘prejudice arising from’ that
error”].) In the section of their appellate brief with the heading
“The Trial Court Committed Prejudicial Error by Admitting the
Hearsay” (boldface & italics omitted), appellants do not discuss
the contents of the probate investigator’s reports, specify which
aspects of the reports are problematic, or, crucially, explain why
“it is reasonably probable [they] would have obtained a more
favorable result absent” admission of the reports.
(Conservatorship of K.W. (2017) 13 Cal.App.5th 1274, 1286
[stating standard of prejudice for “state law error in admitting
hearsay evidence”].)
        Appellants do not conduct this analysis elsewhere in their
briefing. At most, they quote from the probate investigator’s
reports in the procedural history section of their opening brief,
and follow those quotations with complaints that the
investigation was inadequate, an argument we have already
addressed in part B, ante. In their reply, appellants similarly
characterize the reports as the result of “a half-baked


      11 Appellants at trial objected to the admission of the
probate investigator’s reports, which were offered into evidence
by Betty. The probate court reserved the issue of admissibility.
Given that the statement of decision notes that at least one of the
reports was admitted at trial, we presume for purposes of this
appeal that the probate court ultimately decided to admit the
reports.




                                   19
investigation,” the significance of which the probate court
“elevated . . . beyond all appropriate levels.” Assuming arguendo
this is sufficient to alert us to the allegedly problematic portions
of the reports for purposes of appellants’ hearsay argument,
appellants nonetheless do not explain why, absent those reports,
a better outcome for them was reasonably probable.
       “ ‘In civil appeals, the appellate courts are not required to
perform an unassisted study of the record or a review of the law
relevant to a party’s contentions on appeal. [Citations.] Instead,
a party’s failure to perform its duty to provide argument,
citations to the record, and legal authority in support of
a contention may be treated as a waiver of the issue.’
[Citations.]” (In re Tobacco Cases II (2015) 240 Cal.App.4th 779,
808, italics omitted.) Under this principle, appellants’ challenge
to the admission of the probate investigator’s reports fails.

                          DISPOSITION
      The orders are affirmed. Respondents are awarded their
costs on appeal.
      NOT TO BE PUBLISHED.


                                           BENDIX, J.

We concur:


             ROTHSCHILD, P. J.             CRANDALL, J.*


      * Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                    20